Citation Nr: 0033423	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a separate rating for postoperative 
instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1985.  
He also had subsequent periods of unverified active duty for 
training in the reserves.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought a rating in excess of 10 
percent for the veteran's service-connected right knee 
disability.  Following a July 1992 application to reopen, a 
rating decision in June 1994 increased the evaluation for the 
right knee disorder to 20 percent, effective from October 
1993 (following a temporary 100 percent evaluation due to 
right knee surgery), and a September 1997 rating decision 
increased the evaluation of the right knee disorder to 30 
percent, effective from June 1997.  Thereafter, in January 
1999, the Board denied an evaluation in excess of 30 percent 
evaluation for postoperative residuals of a right knee 
disorder, but remanded the issue of entitlement to a separate 
compensable rating for instability of the right knee in light 
of a July 1, 1997 opinion from General Counsel of the 
Department of Veterans Affairs (VA), VAOPGCPREC 23-97.  This 
opinion indicated that a claimant who has service-connected 
arthritis and also instability of a knee might be rated 
separately under Diagnostic Codes 5003 for arthritis and 5257 
for impairment of the knee.

The Board would again note that the sole issue remaining on 
appeal is the issue of entitlement to a separate rating for 
postoperative instability of the right knee.  The issue of 
entitlement to an increased rating for the veteran's right 
knee disorder other than as to entitlement to a separate 
rating was specifically and clearly denied by the Board in 
its January 1999 decision, and the record does not reflect a 
timely appeal of this decision by or on behalf of the 
veteran.  In addition, the previous remand specifically noted 
that if the veteran or his representative wished to have the 
veteran's statement of July 1999 serve as an application to 
reopen a claim for an overall increased rating for the 
veteran's right knee disability, the Board found that the 
December 1999 supplemental statement of the case constituted 
the initial adjudication and denial of this claim, and it 
would therefore be incumbent upon the veteran or his 
representative to file a timely notice of disagreement with 
respect to that decision in order for the veteran to preserve 
his rights of appeal.  The record does not reveal the filing 
of any document by the veteran or his representative that 
could be considered such a notice of disagreement.

The Board further notes that it previously remanded this 
matter for medical development and certain procedural 
considerations, and that the action requested in its remands 
has been accomplished to the extent possible.  The case is 
now ready for appellate review.


FINDING OF FACT

Postoperative instability of the right knee is manifested by 
symptoms that more nearly approximate slight impairment; 
moderate or severe impairment is not shown.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 10 percent, but 
not greater, for postoperative instability of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Disability associated with the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes, and that some factors considered include 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000), based 
upon limitation in flexion and/or extension of the leg.  The 
veteran currently has rating of 30 percent for postoperative 
residuals of a right knee disorder under Diagnostic Codes 
5003 and 5261.  

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

At this point, the Board would note that in the process of 
determining whether a separate compensable rating is 
warranted in this matter for postoperative instability of the 
right knee, degenerative joint disease (DJD) may not be 
considered for purposes of evaluating any instability in the 
knee.  More specifically, the Board notes that Section 4.14 
of title 38, Code of Federal Regulations, states that the 
evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97 (July 1, 1997).  The Court has also indicated that the 
same symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  As was noted above, 
Section 4.7 of title 38, Code of Federal Regulations, states 
that, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."

The above-noted General Counsel Opinion is binding on the 
Board which is constrained to follow its holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

A review of the history of the right knee disorder shows that 
service connection was granted for a right knee disorder with 
a 10 percent rating by a December 1989 rating decision, based 
on service medical records and VA medical examination in 
September 1989.  Service medical records were found to reveal 
that the veteran injured his right knee while playing 
basketball during training in the reserves.  Although the 
injury was initially treated conservatively, it was indicated 
that subsequent surgery was performed, and the veteran now 
complained of stiffness and pain in the right knee with 
intermittent swelling and an occasional "boggling 
sensation."  September 1989 VA medical examination revealed 
a minimal right limp and bilateral mild patellofemoral grate.  
Tenderness was also noted at the right medial joint fissure 
and lateral joint fissure, and the examiner commented that 
the veteran's right knee condition would never be 
asymptomatic.

A July 1993 private operative report from G. Hospital 
indicates that the veteran underwent an arthroscopy of the 
right knee.  The final diagnosis included early right knee 
osteoarthritis, traumatic arthritis, and gunk synovitis.

At his personal hearing in September 1993, the veteran 
recalled that he experienced stiffness in his knees following 
parachute jumps in service (transcript (T.) at p. 6).  He 
also injured his right knee during two weeks of active duty 
for training in Puerto Rico, at which time he hurt his right 
knee playing basketball and again during a maneuver which 
involved the crossing of a river (T. at p. 6).  The right 
knee injury subsequently required surgery, and he denied 
injury to either knee prior to service (T. at p. 7).  At the 
time of the right knee surgery in July 1993, the veteran was 
told that he had degenerative arthritis in both knees (T. at 
p. 9).  He had not yet returned to work since the surgery, 
but was planning on doing so the following week (T. at p. 
10).  The veteran wore a rubber brace on both knees to keep 
his leg warm, to help with the arthritis, and to avoid 
further injury (T. at p. 11).  Since the surgery, the right 
knee had given out on several occasions, but the veteran had 
been told by the doctor that it would take time for the 
muscle to strengthen (T. at p. 12).

January and February 1994 statements from a fellow service 
member and the veteran's commanding officer between the 
period of 1986 to 1989 reflect that they recalled that the 
veteran sustained training injuries during this time period.

March 1994 VA joints examination revealed that the veteran 
reported that there was a second surgery to the right knee in 
1993.  He also noted that shortly after this, he underwent 
arthroscopic examination of the left knee.  He most recently 
reported injury to the knees when they gave way while the 
veteran was in the process of walking on stairs. The final 
diagnoses included status post three operations of the right 
knee with a continuation of severe pain, weakness, swelling, 
and giving way while using steps.

An April 1994 private magnetic resonance imaging (MRI) study 
of the right knee was interpreted to reveal evidence of 
chronic injury to the medial collateral compartment, evidence 
of previous arthroscopies, no meniscal or cruciate tear, and 
small joint effusion.

A rating decision in June 1994 increased the evaluation for 
the veteran's right knee disorder to 20 percent, effective 
from October 1993, under Diagnostic Code 5257.  

A May 1996 private medical statement from Dr. K. indicates 
that the veteran had chronic problems with his right knee and 
that he fell down the stairs two weeks earlier and reinjured 
the knee.  He was noted to have problems around the patella 
and the medial side with slight increase in anterior laxity.  
Dr. K. recommended that the veteran undergo a MRI.

A May 1996 private MRI of the right knee was interpreted to 
reveal an impression of small tears in the medial meniscus, 
linear signal abnormality in the anterior horn of the lateral 
meniscus which was found to probably be the result of 
internal degeneration rather than a frank tear, small joint 
effusion, and mild chondromalacia along the lateral patella 
facet.

A June 1996 statement from the veteran's commanding officer 
during the period of 1986 to 1989 contains the same 
information as was provided in the February 1994 statement 
from this witness.

A VA medical examination in June 1997 revealed that the 
veteran initially injured his right knee playing basketball 
and thereafter reinjured the knee while crossing a stream.  
He was then evaluated and then underwent his first 
arthroscopic surgery in "1996."  He later reported previous 
surgeries to both knees, first the right and then the left.  
In 1995, it was noted that the veteran was currently taking 
analgesics for pain in both knees.

Physical examination revealed a rather marked loss of motion 
of the right knee.  He had a maximum extension of 20 degrees 
and was able to flex the knee to no further than 75 degrees.  
He was noted to have good ligamentous support medially and 
laterally, and the cruciate was sound clinically.  The 
veteran was noted to have considerable tenderness with motion 
of the knee.  X-rays of the knees were interpreted to reveal 
tricompartmental osteoarthritic changes.  The impression 
included history of injury to the right knee, postoperative 
status arthroscopic debridement times two, with residual pain 
and loss of motion as described above.

The evaluation for the right knee disability was increased to 
30 percent pursuant to a rating decision in September 1997, 
effective from June 1997.  At this time, the rating for the 
veteran's right knee disability was increased under 
Diagnostic Codes 5261 and 5003 for limitation of motion 
reflected by VA examination in June 1997.  

In a decision in January 1999, although the Board denied an 
evaluation in excess of 30 percent for the veteran's right 
knee disorder, it determined that recent changes in the law 
required consideration as to whether the veteran was also 
entitled to a separate compensable rating for right knee 
instability under Diagnostic Code 5257.

May 17, 1999 VA joints examination revealed the veteran's 
report of two in-service right knee surgeries, and a first 
post-service arthroscopy in 1993.  At this time, a lateral 
retinacular release was carried out, in addition to a 
chondroplasty of the patella and an abrasion chondroplasty of 
the trochlear groove.  The veteran reported continued severe 
pain in the knee.  He further reported the use of a cane on a 
full time basis and the use of a hinged brace.  He also noted 
that the right knee would give way on him and that he had 
actually fallen down and injured other parts of his body.  
The knee swelled constantly but did not lock.  Physical 
examination revealed multiple well-healed arthroscopic 
portals on the right knee.  The range of motion was -5 
degrees of extension to 75 degrees of flexion, and he was 
exquisitely tender over the medial joint line, the lateral 
joint line, and the patellofemoral joint.  The knee seemed to 
be stable to varus/valgus stress evaluation but the examiner 
found this difficult to assess due to pain in the knee.  
There was also 1 to 2+ effusion.  X-rays were interpreted to 
reveal moderate patellofemoral arthritis and mild to moderate 
lateral compartment post-traumatic arthritis.  The diagnosis 
was mild to moderate lateral compartment arthritis of the 
right knee, and moderate post-traumatic arthritis of the 
patellofemoral joint, all combining to produce severe 
symptomatology in the right knee.

A private operative report from May 1999 reflects a 
preoperative diagnosis of the tear of the right medial 
meniscus with chondromalacia, and that the veteran underwent 
diagnostic arthroscopy, medial arthroscopic meniscectomy, 
lateral retinacular release, and chondroplasty of the medial 
femoral condyle.  

A June 1999 private medical statement from Dr. K. indicates 
that the veteran underwent arthroscopic surgery with findings 
of moderate amount of damage to the knee.  It was further 
noted that the veteran had tears of the medial meniscus and a 
significant amount of damage to the patella, and that 
chondroplasty was performed on the medial femoral condyle and 
the patella along with a lateral retinacular release 
decreasing the pressure on the patella.  

VA examination in July 2000 revealed that the veteran weighed 
approximately 300 pounds and that examination of the right 
knee disclosed multiple well-healed surgical portals.  The 
range of motion was from 0 to 75 degrees while sitting and 
distracted, with flexion producing mild joint line 
tenderness, and no instability was found with varus valgus or 
anterior and posterior stressing.  X-rays were interpreted to 
reveal moderate to severe degenerative joint disease.  The 
diagnosis was moderate to severe right knee degenerative 
joint disease, status post military injury in 1981 with 
subsequent multiple arthroscopies and partial meniscectomies, 
and post-traumatic degenerative joint disease, severity as 
above noted.  It was the opinion of this examiner that the 
knee problem was the veteran's most interesting concern, with 
the veteran believing that his rating was diminished due to 
supposed report of improvement in his condition.  Examination 
at this time was noted to reveal, however, that the veteran 
was limited but that it was unclear exactly how much any 
surgery in the future would benefit him.  At this point, the 
examiner indicated that the veteran had no instability, and 
that his signs and symptoms were consistent with degenerative 
joint disease.  The examiner further commented that the 
veteran was aware that he would, at some point, likely 
require total knee arthroplasty.


II.  Analysis

In reviewing the relevant medical evidence in this matter, 
the Board again notes that its analysis is limited to a 
consideration of whether the veteran is entitled to a 
separate compensable evaluation for instability of the right 
knee in view of VAOPGCPREC 23-97 (July 1, 1997).  In this 
regard, the Board initially notes that as of June 1997, the 
veteran has been rated at 30 percent under Diagnostic Codes 
5003 and 5261, and that the issue of entitlement to a higher 
overall rating is not currently before the Board.  

The Board would point out, however, that to the extent that 
the veteran's pain on functional use was already considered 
for purposes of justifying the current 30 percent rating 
under Diagnostic Codes 5003 and 5261 (as these Diagnostic 
Codes are based on limitation of motion, it was appropriate 
for the RO to consider the veteran's pain on motion in the 
evaluation process), it would be improper for the Board to 
consider the same pain in order to justify a separate 
compensable rating for instability as this would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  Likewise, the 
Board may not consider functional loss due to pain as a basis 
for a higher award under Code 5257 under the provisions of 38 
C.F.R. §§ 4.40, 4.45 or 4.59 without violating the rule 
against pyramiding.

With respect to the medical evidence of instability, the 
Board first notes that while the veteran has complained of 
the right knee giving way, June 1997 VA medical examination 
clearly revealed findings of good ligamentous support 
medially and laterally, and that the cruciate was sound 
clinically, and the May 1999 VA examiner found that the right 
knee seemed to be stable to varus/valgus stress evaluation 
but that the examiner found this difficult to assess due to 
pain in the knee.  Moreover, at the veteran's most recent VA 
medical examination in July 2000, the VA examiner determined 
that there was no instability with varus valgus or anterior 
and posterior stressing, and concluded that the veteran had 
no instability, and that his signs and symptoms were 
consistent with degenerative joint disease.  Thus, although 
the veteran has complained of lateral instability, it is 
clear that the objective findings of the examiners have 
arguably not supported a finding of even the mild level of 
impairment necessary for a 10 percent evaluation under 
Diagnostic Code 5257. 

At the same time, however, the Board is impressed by the fact 
that the March 1994 joints examination contains a final 
diagnosis of giving way while using steps.  A private medical 
report in 1996 refers to a history of falling down on stairs.  
The veteran has also undergone multiple right knee surgeries, 
and that immediately prior to his most recent May 1999 
surgery, May 1999 VA examination revealed that the examiner 
was having difficulty assessing the veteran's right knee 
stability to varus/valgus stress evaluation due to pain in 
the knee.  In addition, the record demonstrates that 
approximately 11 days later, the veteran did, in fact, 
undergo arthroscopic surgery that included diagnostic 
arthroscopy, medial arthroscopic meniscectomy, lateral 
retinacular release, and chondroplasty of the medial femoral 
condyle.  Based on this record, and giving the veteran the 
benefit of the doubt, the Board concludes that there is a 
basis to find that slight lateral instability was present 
prior to the July 2000 examination.  That basis is 
fundamentally the diagnosis in March 1994 reflecting giving 
way in stair use.  Clearly, however, the objective findings 
fall far short of demonstrating more than slight impairment 
at most, as they are virtually all negative.  The only 
exception being the 1999 examination where pain deemed for 
rating purposes to be part of the service connected DJD 
precluded a definitive finding.  By the time of the July 2000 
examination, the current record does not demonstrate even 
slight instability.  

The effective dates of a separate 10 percent evaluation for 
right knee instability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, is a matter for initial consideration by the RO.


ORDER

Entitlement to a 10 percent rating for instability of the 
right knee is granted, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 

